         Case 1:20-cr-00304-AJN Document 45 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             2/5/21


  United States,

                   –v–
                                                                               13-cr-777 (AJN)
  Jesus Rivera.
                                                                                   ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       After considering both of the parties’ submissions, the Court denies Defendant’s request

for bail. The Court has already determined that Defendant poses a risk of danger to the

community and Defendant has not demonstrated that there are any conditions that would

reasonably assure the safety to the community if he were released, even temporarily.



       SO ORDERED.

 Dated: February 5, 2021
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               1
